Exhibit 10.1 FIRST AMENDMENT TO TRANSACTION SUPPORT AGREEMENT First Amendment, dated as of July 15, 2016 (this “Amendment”), to that certain Transaction Support Agreement made and entered into as of May17,2016 (the “Transaction Support Agreement”) by and among (i) Foresight Energy GP LLC, a Delaware limited liability company (“FEGP”), (ii)Foresight Energy LLC, a Delaware limited liability company, and Foresight Energy Finance Corporation, a Delaware corporation (collectively, the“Issuers”), certain subsidiaries of the Issuers, and Foresight Energy LP, a Delaware limited partnership (“FELP” and together with the Issuers, and their subsidiaries, the “Partnership”) and (iii) each of the holders (or investment managers or advisors for any of the holders) of the Notes party thereto (together with their successors and permitted assigns, each, a “ConsentingNoteholder” and, collectively, the “Consenting Noteholders”).Capitalized terms used in this Amendment and not otherwise defined shall have the meanings set forth in the Transaction Support Agreement.
